TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-03-00102-CR


Nemesio Gomez, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-01-473, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in this cause was due to be filed on March 20, 2003.  In
response to a notice that the record is overdue, the court reporter informed the Court that no
arrangement has been made to pay for the record.  Appellant's counsel, Ms. Victorea Brown, did
not respond to the Clerk's notice.
Appellant timely requested a free record on appeal.  See Tex. R. App. P. 20.2. 
No action appears to have been taken on the request.  The clerk's record reflects that in October
2002, three months before this appeal was perfected, the district court found that appellant was
indigent and appointed a psychiatrist to assist in his defense.  Appellant received a sixteen-year
sentence, which means he is in prison.  See Tex. Code Crim. Proc. Ann. art. 44.04(b) (West
Supp. 2003).
If the district court believes there is a question as to whether appellant is indigent, it
shall promptly conduct a hearing and make the appropriate order.  Otherwise, it shall immediately
grant appellant's request for a free record on appeal and instruct the court reporter to prepare the
record.  See Tex. R. App. P. 20.2, 37.3(a)(2).  If appellant is indigent, the court shall appoint counsel
who will effectively represent appellant on appeal.  Copies of all findings and orders, and a
transcription of the court reporter's notes if a hearing is conducted, shall be forwarded to the Clerk
of this Court for filing as a supplemental record no later than June 20, 2003.
It is ordered May 27, 2003.

Before Chief Justice Law, Justices B. A. Smith and Puryear
Do Not Publish